Opinion of the Court by


Tompkins, Judge.

Thornton filed his bill of complaint in the circuit court of Cooper county against the appellees, and being dissatified with the decree of that court appealed to this court.
In the bill he states that Crowther had executed his note to him for the sum of two hundred and twenty dollars, which being lost, he could not correctly set it out, but that it had become due long before the bill was filed. And that Crowther, being so indebted, on or about the 24th June, 1837, together with his wife, made a mortgage, or deed of trust, whereby was conveyed to one David Smith, of said county of Cooper, the east half a lot in the town of Boon-ville, to pay to the complainant the sum of two hundred and twenty dollars above mentioned ; and that on the same day Smith executed to Crowther his own bond, by which Smith bound himself to Crowther, among other things, to pay the complainant the said sum of two hundred and twenty dollars, and prays that he may be decreed to pay the same.
A. cannot aTiaw ^¡¡n equity, on a bond made by the latter to c- ?ay ■Aof money, for eeivednocon-
The deed of trust was made on exhibit. It was made to secure the following sums of money to the persons after named, viz.
To David Smith, the sum of $320
James Fryer, “ 300
John T. Thornton, 220
John V. Webb, “ 380
Jonathan Bullock, 100
Moses Chaney, “ 100
Smith made to Crowther a bond by which he bound himself to pay the above mentioned notes in consideration of being secured by the above mentioned deed of trust, and to wait with Crowther twelve months, to be reimbursed with interest, to be paid by Crowther to Smith.
Smith, in his answer admits the allegations in the bill, but states that the property conveyed to him will not produce enough to satisfy the several sums of money above mentioned, and that since the execution of the writing aforesaid, said Crowther had become insolvent, and that if he should advance to the creditors of said Crowther the several amounts due them, Crowther would be unable to repay him, and declares his willingness to sell the property and divide the proceeds pro rata among the several creditors, after deducting necessary expenses, &c.
The circuit court dismissed the bill as to Crowther, and decreed that the property should be sold and the proceeds, after deducting costs, &c. to be divided pro rata among the several creditors, to secure whom it was conveyed.
It is not necessary to decide in this case, whether, if Crowther himself had sued' on the bond given to him by Smith, he could have recovered more than the worth of the . . , . r . . . . . property, either at law or equity, tor it is certain that by making that bond to Crowther, he has incurred no liability to the complainant, and the other creditors enumerated in the deed of trust, for neither at law nor equity can A. sue on a promise made by C. to B., to pay A. any sum of money, for which the obligor has received no consideration. The circuit court has in my opinion committed no error, and its judgment is therefore affirmed.